DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 and 8-20 are objected to because of the following informalities: 
Claim 1 line 5 recites “axes” and is suggested to read --axis-- in order to correct a spelling error.
Claim 1 line 7 recites “axes” and is suggested to read --axis-- in order to correct a spelling error.
Claims 2-6 recite “A mask adaptor” in line 1, and is suggested to read --The mask adaptor-- in order to have proper antecedent basis.
Claim 5 recites “which connection” in line 3, and is suggested to read --said connection-- in order to have proper antecedent basis.
Claims 8-11 recite “A housing adaptor” in line 1, and is suggested to read --The housing adaptor-- in order to have proper antecedent basis.
Claim 12 line 4 recites “axes” and is suggested to read --axis-- in order to correct a spelling error.
Claim 12 line 6 recites “axes” and is suggested to read --axis-- in order to correct a spelling error.
Claim 12 line 10 recites “fluid communicatingly” and is suggested to read --fluidly communicating-- in order to be grammatically correct.
Claim 12 line 11 recites “fluid communicatingly” and is suggested to read --fluidly communicating-- in order to be grammatically correct.
Claim 13 line 3 recites, “exactly one said first breathing tube” and is suggested to read -- said first breathing tube-- in order to eliminate extraneous information, as only one first breathing tube has been claimed.
Claim 13 line 4 recites “fluid communicatingly” and is suggested to read --fluidly communicating-- in order to be grammatically correct.
Claims 13-18 recite “A breathing tube system” in line 1, and is suggested to read --The breathing tube system-- in order to have proper antecedent basis.
Claim 19 line 5 recites “axes” and is suggested to read --axis-- in order to correct a spelling error.
Claim 19 line 7 recites “axes” and is suggested to read --axis-- in order to correct a spelling error.
Claim 19 line 10 recites “fluid communicatingly” and is suggested to read --fluidly communicating-- in order to be grammatically correct.
Claim 19 line 11 recites “fluid communicatingly” and is suggested to read --fluidly communicating-- in order to be grammatically correct.
Claim 19 lines 13-14 recite, “exactly one said first breathing tube” and is suggested to read -- said first breathing tube-- in order to eliminate extraneous information, as only one first breathing tube has been claimed.
Claim 20 recites “A process” in line 1, and is suggested to read --The process-- in order to have proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a fluid-communicating connection” in lines 5-6 and “a fluid-communicating connection” in lines 7-8 are confusing, as it is unclear whether or not these limitations are the same as “a fluid-communicating connection” claimed in line 3. For the purposes of examination, they will be interpreted as the same limitation. 
Regarding claim 2, the limitation “are oriented parallel…the tube connection angle equals 0o or essentially 0o” in lines 2-3 is confusing, as the tube connection angle was previously claimed to be acute in claim 1, and 0o is not an acute angle.
Regarding claim 5, the limitation “which” in line 2 is confusing, as it is unclear whether the mask connection or the mask connection interface is being referenced. For the purposes of examination, “which” will be interpreted as referring to the mask connection interface. Moreover, the limitation “a connection…which connection” in lines 2-3 is confusing, as it is 
Regarding claim 13, the limitation “the connection” in line 4 is confusing, as it is unclear whether this connection is meant to be the same as the first tube connection or the second tube connection claimed in claim 12. For the purposes of examination, it will be interpreted as the first tube connection.
Claims 3-4, 6, and 14-18 are rejected due to dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2015/0352310 A1).
Regarding claim 7, Martin discloses a housing adapter for connecting a breathing tube to a closed-circuit respirator (wye connector) (abstract), the housing adapter comprising: 

and 5an angle connection with an angle connection axis for a fluid-communicating connection to the breathing tube, wherein the housing connection axis forms a housing connection angle of less than 160o with the angle connection axis (coupling end 124, 124’ connects to an inspiratory limb; coupling end 124, 124’ can be parallel to or form an angle alpha from 2 degrees to 30 degrees with end 134) (Figs. 1-5, 12; para. [0048]; para. [0050]).
Regarding claim 8, Martin discloses wherein: the housing connection is arranged at a first adapter component (patient coupling end 134 is at the first adaptor component in the annotated Image 1 below); the angle connection is arranged at a second adapter component; and 22the first adapter component is connected to the second adapter component (coupling end 124, 124’ is at the second adaptor component in the annotated Image 1 below).

    PNG
    media_image1.png
    388
    652
    media_image1.png
    Greyscale

Image 1. Annotation of Martin Fig. 12 to show the first and second adaptor components. 
Regarding claim 10, Martin discloses wherein the angle connection is comprised of a reversible fastening device (pressure or friction fitting, or other suitable fitting, to couple end 124, 124’ to an inspiratory limb) (para. [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pasternack (US 4,955,374).
Regarding claim 1, as best understood, Martin discloses a mask adapter for connecting two breathing tubes of a closed-circuit respirator to a breathing mask (wye connector to connect to an inspiratory limb 106, an expiratory limb 110, and a patient limb 112) (Fig. 1; abstract; para. [0045]), the mask adapter comprising: 
a mask connection for a fluid-communicating connection to a breathing area of the breathing mask (patient coupling end 134 which connects to patient limb 112 with patient interface 122, which can be a breathing mask) (Figs. 1-2, 12; para. [0046]);  
5a first tube connection, with a first tube connection axes, for a fluid-communicating connection to a breathing tube (inspiratory coupling end 124, 124’ in communication with inspiratory limb 106; the first tube connection axis being the longitudinal axis along end 124, 124’) (Figs. 1-2, 12; para. [0048]); 
o to 30o with end 126, 126’) (Figs. 1-2, 12; para. [0048]).
Martin does not disclose the first tube connection having an incoming air valve and the second connection having an outgoing air valve.
However, Pasternack teaches a gas connector (Pasternack; abstract) wherein the first tube connection has an incoming air valve (inhalation valve 3 in inhalation branch 2a) (Pasternack; Figure; col. 3, lines 4-7) and the second connection has an outgoing air valve (exhalation valve 5 in exhalation branch 2b) (Pasternack; Figure; col. 3, lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that the first tube connection has an incoming air valve and the second connection has an outgoing air valve, as taught by Pasternack, for the purpose of preventing the loss of respiratory gas to the environment upon separating a mask from the device (Pasternack; col. 1, lines 55-64).
Regarding claim 2, as best understood, Martin discloses wherein the first tube connection axis and the second tube connection axis are oriented parallel or essentially parallel to one another, so that the tube connection angle equals 00 or essentially 00 (end 124, 124’ can o to 30o with end 126, 126’) (Figs. 1-2, 12; para. [0048]).
Regarding claim 3, Martin discloses wherein: the mask connection has a mask connection axis (longitudinal axis along patient coupling end 134) (Figs. 1-2, 12); the first tube connection axis and the second tube connection axis are axially symmetrical to the mask connection axis (end 124, 124’ is axially symmetrical with end 126, 126’ with respect to the longitudinal axis along patient coupling end 134) (Figs. 1-2, 12).
Regarding claim 6, Martin discloses wherein the first tube connection and the second tube connection are arranged next to each other at an equal level, the first tube connection and the second tube connection being arranged in a common plane or essentially in a common plane (end 124, 124’ is next to end 126, 126’ in the same plane) (Figs. 1-2, 12).
Regarding claim 12, Martin discloses a breathing tube system for connection to a closed-circuit respirator (wye connector to connect to an inspiratory limb 106, an expiratory limb 110, and a patient limb 112) (Fig. 1; abstract; para. [0045]), the breathing tube system comprising: 
a mask adapter (patient wye 114) (Figs. 1-2, 12) comprising a mask connection for a fluid-communicating connection to a breathing area of the breathing mask (patient limb 112 with patient interface 122, which can be a breathing mask) (Figs. 1-2, 12; para. [0046]), a first tube connection, with a first tube connection axes, 5for a fluid-communicating breathing tube connection (inspiratory coupling end 124, 124’ in communication with inspiratory limb 106; the first tube connection axis being the longitudinal axis along end 124, 124’) (Figs. 1-2, 12; para. [0048]), and a second tube connection, with a second tube connection axes, for another o to 30o with end 126, 126’) (Figs. 1-2, 12; para. [0048]);  
10a first breathing tube fluid communicatingly connected to the first tube connection (supply port 116) (Fig. 1; para. [0045]); 
and a second breathing tube fluid communicatingly connected to the second tube connection (return port 120) (Fig. 1; para. [0045]).
Martin does not disclose the first tube connection having an incoming air valve and the second connection having an outgoing air valve.
However, Pasternack teaches a gas connector (Pasternack; abstract) wherein the first tube connection has an incoming air valve (inhalation valve 3 in inhalation branch 2a) (Pasternack; Figure; col. 3, lines 4-7) and the second connection has an outgoing air valve (exhalation valve 5 in exhalation branch 2b) (Pasternack; Figure; col. 3, lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that the first tube connection has an incoming air valve and the second connection has an outgoing air valve, as taught by Pasternack, for the purpose of preventing the loss of respiratory gas to the environment upon separating a mask from the device (Pasternack; col. 1, lines 55-64).
Regarding claim 13, as best understood, Martin discloses further comprising a housing adapter, wherein: exactly one said first breathing tube comprises an opposite fluid communication connection end, opposite to the connection with the first tube connection, fluid communicatingly 5connected with the housing adapter (end of supply port 116 which is farthest from wye 114 and closest to ventilator 102; supply port 116 fluidly communicates air from ventilator 102 to the wye 114) (Fig. 1; para. [0045]); 
and the housing adapter comprises a housing connection with a housing connection axis (patient coupling end 134, where the longitudinal axis of end 134 would be the housing connection axis) (Figs. 1-2, 12; para. [0046]) for a fluid-communicating connection to a respirator component of the closed-circuit respirator (patient coupling end 134 connects to patient limb 112 with patient interface 122) (Figs. 1-2, 12; para. [0046]), and an angle connection with an angle connection axis for a fluid-communicating connection to the breathing tube, wherein the housing connection axis forms a housing connection angle of less 10than 1600 with the angle connection axis  (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Figs. 1-2, 12; para. [0048]).
Regarding claim 14, .
Claims 4, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pasternack as applied to claims 1 and 14 above, and further in view of Amirav et al. (US 2012/0285452 A1).
Regarding claim 4, the modified Martin device teaches the invention as previously claimed, but does not teach wherein the first tube connection axis is 21adjustable relative to the second tube connection axis for changing the tube connection angle.
However, Amirav teaches an adaptor tube for use with an inhalation mask (Amirav; abstract) wherein the first tube connection axis is 21adjustable for changing the tube connection angle (ball-and-socket swivel joint between tube member 100 and tube member 200; ball-and-socket swivel joint has a high degree of pivotal flexibility for member 200) (Amirav; Figs. 4-5, 8-10; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin first tube connection to include a ball-and-socket swivel joint such that the first tube connection axis is 21adjustable for changing the tube connection angle, as taught by Amirav, for the purpose of allowing a mask and adaptor connection to be adapted to a patient’s most comfortable position (Amirav; para. [0009]). With this modification, the modified Martin device would thus teach wherein the first tube connection axis is 21adjustable relative to the second tube connection axis for changing the tube connection angle (Martin end 124, 124’ would include a ball-and-socket swivel joint as taught by Amirav; this ball-and-socket joint can be pivoted and adjusted relative to the Martin 126, 126’ end to change the angle of tube connection).
Regarding claim 15, Martin discloses wherein the first tube connection axis is adjustable relative to the second tube connection axis for changing the tube connection angle (Martin end 124, 124’ would include a ball-and-socket swivel joint as taught by Amirav; this ball-and-socket joint can be pivoted and adjusted relative to the Martin 126, 126’ end to change the angle of tube connection).
Regarding claim 16, Martin discloses wherein: 24the housing connection is arranged at a first adapter component (patient coupling end 134 is at the first adaptor component in the annotated Image 1 above); the angle connection is arranged at a second adapter component (coupling end 124, 124’ is at the second adaptor component in the annotated Image 1 above); and the first adapter component is connected to the second adapter component (first and second adaptor components are connected as in the annotated Image 1 above).
Regarding claim 18, Martin discloses wherein the angle connection axis is adjustable relative to the housing connection axis for changing the housing connection angle (Martin end 124, 124’ would include a ball-and-socket swivel joint as taught by Amirav; this ball-and-socket joint can be pivoted and adjusted, thus changing the angle relative to the longitudinal axis along Martin end 134).
Regarding claim 19, Martin discloses a process, the process comprising the step of: 
providing the breathing tube system (wye connector to connect to an inspiratory limb 106, an expiratory limb 110, and a patient limb 112) (Fig. 1; abstract; para. [0045]) so as to comprise a mask adapter (patient wye 114) (Figs. 1-2, 12) comprising a mask connection for a fluid-communicating connection to a breathing area of the breathing mask (patient limb 112 with patient interface 122, which can be a breathing mask) (Figs. 1-2, 12; para. [0046]), a 5first 
wherein the first tube connection axis of the first tube connection forms an acute tube connection angle with the second tube connection axis 10of the second tube connection (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Figs. 1-2, 12; para. [0048]), a first breathing tube fluid communicatingly connected to the first tube connection (supply port 116) (Fig. 1; para. [0045]), and a second breathing tube fluid communicatingly connected to the second 25tube connection (return port 120) (Fig. 1; para. [0045]); 
establishing a fluid-communicating connection between an opposite end of exactly one said first breathing tube, which opposite end is located opposite the first tube connection (end of supply port 116 which is farthest from wye 114 and closest to ventilator 102; supply port 116 fluidly communicates air from ventilator 102 to the wye 114) (Fig. 1; para. [0045]), with a 15housing adapter comprising a housing connection with a housing connection axis (patient coupling end 134, where the longitudinal axis of end 134 would be the housing connection axis) (Figs. 1-2, 12; para. [0046]) for a fluid-communicating connection to a respirator component of the closed-circuit respirator (patient coupling end 134 connects to patient limb 112 with patient 0 with the angle connection axis (end 124, 124’ can be parallel to or form an angle alpha of 2o to 30o with end 126, 126’) (Figs. 1-2, 12; para. [0048]).
Martin does not disclose the process is for adapting a breathing tube system to an alternative carrying position.
However, Amirav teaches an adaptor tube for use with an inhalation mask (Amirav; abstract) wherein the first tube connection axis is 21adjustable for changing the tube connection angle (ball-and-socket swivel joint between tube member 100 and tube member 200; ball-and-socket swivel joint has a high degree of pivotal flexibility for member 200) (Amirav; Figs. 4-5, 8-10; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin first tube connection to include a ball-and-socket swivel joint such that the first tube connection axis is 21adjustable for changing the tube connection angle, as taught by Amirav, for the purpose of allowing a mask and adaptor connection to be adapted to a patient’s most comfortable position (Amirav; para. [0009]). With this modification, the modified Martin device would thus teach the process is for adapting a breathing tube system to an alternative carrying position, as ball-and-socket joint allows for the connection angle to be adjustable, or adaptable, to different angle positions.
Martin does not disclose the first tube connection having an incoming air valve and the second connection having an outgoing air valve.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device such that the first tube connection has an incoming air valve and the second connection has an outgoing air valve, as taught by Pasternack, for the purpose of preventing the loss of respiratory gas to the environment upon separating a mask from the device (Pasternack; col. 1, lines 55-64).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pasternack as applied to claim 1 above, and further in view of Watt (US 6,578,571 B1).
Regarding claim 5, as best understood, the modified Martin device teaches the invention as previously claimed, but does not teach wherein the mask connection comprises a mask connection interface, which is free from rotation in at least some sections, for a connection to the breathing mask, which connection is relatively rotatable in at least some sections.
However, Watt teaches an inhalation device (Watt; abstract) wherein the mask connection comprises a mask connection interface, which is free from rotation in at least some sections (adaptor with threaded portion or snap lock mechanism to engage a mask or connector) (Watt; col. 15, lines 9-17), for a connection to the breathing mask, which connection is relatively rotatable in at least some sections (mask is connected to an adaptor via the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device to include a mask connection interface, which is free from rotation in at least some sections, for a connection to the breathing mask, which connection is relatively rotatable in at least some sections, as taught by Watt, for the purpose of providing the device with a locking mechanism which can sealable-engage two parts (Watt; col. 15, lines 9-17),
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 7 above, and further in view of Ho et al. (US 2007/0277828 A1).
Regarding claim 9, Martin discloses the invention as previously claimed, but does not disclose wherein the housing connection is comprised of an elastic material.
However, Ho teaches a connector between a delivery conduit and a patient interface (Ho; abstract) wherein the housing connection is comprised of an elastic material (connector 90 formed from elastic material) (Ho; Fig. 9; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin housing connection to comprise an elastic material, as taught by Ho, for the purpose of forming a damper for isolating the two connecting tubes (Ho; para. [0046]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 7 above, and further in view of Amirav.
Regarding claim 11, Martin discloses the invention as previously claimed, but does not disclose wherein the angle connection axis is adjustable relative to the housing connection axis for changing the housing connection angle.
However, Amirav teaches an adaptor tube for use with an inhalation mask (Amirav; abstract) wherein the angle connection axis is adjustable relative to the housing connection axis for changing the housing connection angle (ball-and-socket swivel joint between tube member 100 and tube member 200; ball-and-socket swivel joint has a high degree of pivotal flexibility for member 200) (Amirav; Figs. 4-5, 8-10; para. [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin angle connection to include a ball-and-socket swivel joint such that the angle connection axis is adjustable relative to the housing connection axis for changing the housing connection angle, as taught by Amirav, for the purpose of allowing a mask and adaptor connection to be adapted to a patient’s most comfortable position (Amirav; para. [0009]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pasternack and Amirav as applied to claim 16 above, and further in view of Ho.
Regarding claim 17, the modified Martin device teaches the invention as previously claimed, but does not teach wherein the housing connection is comprised of an elastic material.
However, Ho teaches a connector between a delivery conduit and a patient interface (Ho; abstract) wherein the housing connection is comprised of an elastic material (connector 90 formed from elastic material) (Ho; Fig. 9; para. [0046]).
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Pasternack and Amirav as applied to claim 19 above, and further in view of Ho.
Regarding claim 20, the modified Martin process teaches the invention as previously claimed, including wherein: the mask connection has a mask connection axis (line indicating limb 112 would be the axis of limb 112) (Martin; Fig. 1); the first tube connection axis and the second tube connection axis are axially symmetrical to the mask connection axis (end 124, 124’ and end 126, 126’ are symmetrical about the limb 112) (Martin; Figs. 1-2, 12);  5the first tube connection axis is adjustable relative to the second tube connection axis for changing the tube connection angle  (Martin end 124, 124’ would include a ball-and-socket swivel joint as taught by Amirav; this ball-and-socket joint can be pivoted and adjusted relative to the Martin 126, 126’ end to change the angle of tube connection); the housing connection is arranged at a first adapter component (patient coupling end 134 is at the first adaptor component in the annotated Image 1 above); the angle connection is arranged at a second adapter component (coupling end 124, 124’ is at the second adaptor component in the annotated Image 1 above); the first adapter component is connected to the second adapter component (first and second adaptor components are connected as in the annotated Image 1 above); 10and the angle connection axis is adjustable relative to the housing connection axis for changing the housing connection angle (Martin end 124, 124’ would include a ball-and-socket swivel joint as taught 
However, Ho teaches a connector between a delivery conduit and a patient interface (Ho; abstract) wherein the housing connection is comprised of an elastic material (connector 90 formed from elastic material) (Ho; Fig. 9; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin housing connection to comprise an elastic material, as taught by Ho, for the purpose of forming a damper for isolating the two connecting tubes (Ho; para. [0046]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,827,921 by Rugheimer is considered to be relevant as it discloses a connecting system for gas lines in a respiration apparatus.
US 2015/0083121 A1 by Fisher et al. is considered to be relevant as it discloses a life-support apparatus with a Y-piece.
US 2010/0071688 A1 by Dwyer is considered to be relevant as it discloses a breathing circuit with an adaptor having angled ports.
US 2010/0071695 A1 by Thiessen is considered to be relevant as it discloses a patient wye with angled branches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785